190 S.W.3d 631 (2006)
STATE of Missouri, Respondent,
v.
Lori Denise KELLY, Appellant.
No. WD 65195.
Missouri Court of Appeals, Western District.
May 9, 2006.
Gary E. Brotherton, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and ROBERT G. ULRICH, JJ.

ORDER
PER CURIAM.
Lori Kelly appeals her conviction following jury trial, as a prior offender, of assault of a law enforcement officer in the second degree, § 565.082, RSMo 2000, a class B felony, and sentence of five years. Her sole point on appeal asserts that the trial court plainly erred in sustaining the State's objection to a portion of defense counsel's closing argument because such ruling deprived her of due process and a fair trial.
The judgment is affirmed. Rule 30.25(b).